DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/22/2021 has been entered. Claims 5, 8 and 21 were cancelled. Claims 1-4, 6-7, 9-20 and 22 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Allowable Subject Matter
Claims 1-4, 6-7, 9-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 contains allowable subject matter “wherein the first diameter is radially outward of the second diameter” having essentially the same scope as the allowable subject matter “wherein the first diameter portion is radially outward of the second diameter portion” indicated as allowable in the Final Office Action dated 12/21/2020.
Claims 2-4, 6-7, 9-13 and 22 are also allowed by virtue of their dependency on claim 1.
Claim 14 also contains the same allowable subject matter “wherein the first diameter is radially outward of the second diameter”.
Claims 15, 17-19 are also allowed by virtue of their dependency on claim 14.
Claim 20 also contains the same allowable subject matter “wherein the first diameter is radially outward of the second diameter”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745